UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26338 MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. (Exact name of registrant as specified in its charter) Delaware 13-3782231 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 296-1999 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2012 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of March 31, 2012 and December 31, 2011 2 Condensed Schedule of Investments as of March 31, 2012 3 Condensed Schedule of Investments as of December 31, 2011 4 Statements of Income and Expenses for the Quarters Ended March 31, 2012 and 2011 5 Statements of Changes in Partners’ Capital for the Quarters Ended March 31, 2012 and 2011 6 Notes to Financial Statements 7-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37-45 Item 4. Controls and Procedures 45-46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 4. Mine Safety Disclosures 47 Item 6. Exhibits 47-48 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, ASSETS $ $ Investment in Blackwater Master Fund 43,800,324 Trading Equity: Unrestricted cash Restricted cash 25,997,636 Total cash Net unrealized gain on open contracts (MS&Co.) 8,237,677 Net unrealized gain (loss) on open contracts (MSIP) 528,494 Total net unrealized gain on open contracts 8,766,171 Options purchased (premiums paid $4,175 and $3,780, respectively) 1,507 Total Trading Equity Interest receivable (MSSB) Total Assets LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Redemptions payable 4,351,339 Accrued brokerage fees (MS&Co.) 1,345,886 Accrued management fees 385,820 Options written (premiums received $8,660 and $7,715, respectively) Accrued incentive fees – Total Liabilities 6,180,860 Partners’ Capital: Limited Partners (12,838,278.411 and 13,483,404.778 Units, respectively) General Partner (150,810.001 and 150,810.001Units, respectively) 2,963,401 Total Partners’ Capital Total Liabilities and Partners’ Capital NET ASSET VALUE PER UNIT 19.65 The accompanying notes are an integral part of these financial statements. - 2 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. CONDENSED SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity 0.66 Foreign currency Interest rate Total Futures and Forward Contracts Purchased 0.04 Futures and Forward Contracts Sold Commodity 0.45 Equity 0.01 Foreign currency (0.25) Interest rate (0.05) Total Futures and Forward Contracts Sold 0.16 Unrealized Currency Gain 1.22 Net fair value 1.42 Options Contracts Fair Value % of Partners’ Capital $ Options purchased on Future Contracts 1,958 –(1) Options written on Future Contracts (4,738) –(1) (1)Amounts less than 0.005% The accompanying notes are an integral part of these financial statements. - 3 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2011 Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity 0.04 Foreign currency Interest rate 2,934,828 Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity 0.27 Equity 0.13 Foreign currency 0.45 Interest rate – (1) Total Futures and Forward Contracts Sold 2,287,545 0.85 Unrealized Currency Gain 2,893,771 1.08 Net fair value 3.27 Option Contracts Fair Value % of Partners’ Capital $ Options purchased on Future Contracts – (1) Options written on Future Contracts – (1) (1)Amounts less than 0.005% The accompanying notes are an integral part of these financial statements. - 4 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Quarters Ended March 31, $ $ INVESTMENT INCOME Interest income (MSSB) 27,193 78,582 EXPENSES Brokerage fees (MS&Co.) 3,910,437 5,109,671 Management fees 1,042,010 1,874,977 Total Expenses 4,952,447 6,984,648 NET INVESTMENT LOSS (4,925,254) (6,906,066) TRADING RESULTS Trading profit (loss): Net realized (1,243,197) 14,462,825 Net change in unrealized (5,322,313) (10,367,168) Realized loss on Investment in Blackwater Master Fund (1,240,600) – Unrealized depreciation on Investment in Blackwater Master Fund (931,756) – Total Trading Results (8,737,866) 4,095,657 NET LOSS (13,663,120) (2,810,409) NET LOSS ALLOCATION Limited Partners (13,509,556) (2,779,867) General Partner (153,564) (30,542) NET LOSS PER UNIT* Limited Partners (1.02) (0.18) General Partner (1.02) (0.18) Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING 13,462,385.892 15,930,973.894 * Based on change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. - 5 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Quarters Ended March 31, 2012 and 2011 (Unaudited) Units of Partnership Limited General Interest Partners Partner Total $ $ $ Partners’ Capital, December 31, 2011 Net Loss – Redemptions – Partners’ Capital, March 31, 2012 Partners’ Capital, December 31, 2010 Net Loss – Redemptions – Partners’ Capital, March 31, 2011 The accompanying notes are an integral part of these financial statements. - 6 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2012 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Morgan Stanley Smith Barney Spectrum Technical L.P. (the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ending December 31, 2011. 1.Organization Morgan Stanley Smith Barney Spectrum Technical L.P. is a Delaware limited partnership organized in 1994 to engage primarily in the speculative trading of futures contracts, options on futures and forward contracts, and forward contracts on physical commodities and other commodity interests, including, but not limited to, foreign currencies, financial instruments, metals, energy, and agricultural products (collectively, "Futures Interests") (refer to Note 4, Financial Instruments).The Partnership is one of the Morgan Stanley Smith Barney Spectrum series of funds, comprised of the Partnership, Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P., Morgan Stanley Smith Barney Spectrum Global Balanced L.P., Morgan Stanley Smith Barney Spectrum Select L.P., and Morgan Stanley Smith Barney Spectrum Strategic L.P. (collectively, the “Spectrum Series”). - 7 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership’s general partner is Ceres Managed Futures LLC (“Ceres” or the “General Partner”).The non-clearing commodity broker is Morgan Stanley Smith Barney LLC (“MSSB”).The clearing commodity brokers are Morgan Stanley & Co. LLC (“MS&Co.”) and Morgan Stanley & Co. International plc (“MSIP”).MS&Co. also acts as the counterparty on alltrading offoreign currency forward contracts. Morgan Stanley Capital Group Inc. (“MSCG”) acts as the counterparty on all trading of options on foreign currency forward contracts. MSIP serves as the commodity broker for trades on the London Metal Exchange (“LME”).Ceres is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is majority-owned indirectly by Morgan Stanley and minority-owned indirectly by Citigroup Inc.MSSB is the principal subsidiary of MSSBH.MS&Co., MSIP, and MSCG are wholly-owned subsidiaries of Morgan Stanley. The trading advisors to the Partnership are Campbell & Company Inc. (“Campbell”), Chesapeake Capital Corporation (“Chesapeake”), John W. Henry & Company, Inc. (“JWH”), Winton Capital Management Limited (“Winton”), Aspect Capital Limited (“Aspect”), Blackwater Capital Management LLC (“Blackwater”), and Rotella Capital Management, Inc. (“Rotella”) (each individually, a "Trading Advisor", or collectively, the "Trading Advisors"). Blackwater manages the assets of the Partnership through its investment in Blackwater Master Fund L.P. (“Blackwater Master Fund”).Ceres is a general partner to Blackwater Master Fund. - 8 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Effective January 1, 2012, the management fee payable by the Partnership to Winton was reduced from a monthly management fee rate equal to 1/6 of 1% (a 2% annual rate) per month of net assets allocated to Winton on the first day of each month to a monthly management fee rate equal to 1/12 of 1.5% (a 1.5% annual rate) per month of net assets allocated to Winton on the first day of each month. 2. Financial Highlights Financial Highlights for the three months ended March 31, 2012 and 2011 were as follows: For the Quarters Ended March 31, Per Unit operating performance: Net asset value, January 1: Interest Income –(3) –(3) Expenses Realized/Unrealized Income (Loss) (1 ) 0.26 (4) Net Loss Net asset value, March 31: Ratios to average net assets: Net Investment Loss (2) (7.9)% (8.3)% Expenses beforeIncentive Fees (2) 7.9% 8.4 % Expenses after Incentive fees (2) 7.9% 8.4 % Net Loss (2) (21.8)% (3.4) % Total return before incentive fees (5.2)% (0.9)% Total return after incentive fees (5.2)% (0.9)% (1) Realized/Unrealized Income (Loss) is a balancing amount necessary to reconcile the change in net asset value per Unit with the other per Unit information. (2) Annualized (except for incentive fees, if applicable). (3) Amounts less than $0.005 per Unit. (4) These amounts have been reclassified from the prior year financial statements to conform to the current year presentation. Specifically, realized and unrealized income (loss) per Unit amounts were combined in the 2011 Financial Highlights presentation. - 9 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3.Related Party Transactions The Partnership’s cash is on deposit with MSSB, MS&Co., and MSIP in Futures Interests trading accounts to meet margin requirements as needed.MSSB pays the Partnership at each month end interest income on 80% of the funds on deposit with the commodity brokers at a rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate during such month.MSSB retains any interest earned in excess of the interest paid by the MSSB to the Partnership.For purposes of such interest payments, net assets do not include monies owed to the Partnership on Futures Interests.The Partnership pays brokerage fees to MS&Co. 4.Financial Instruments The Partnership trades Futures Interests.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the “Net change in unrealized” trading profit (loss) and “Unrealized depreciation on Investment in Blackwater Master Fund” for open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is - 10 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) of the last business day of the reporting period from various exchanges.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as input the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The Partnership may invest in Master Funds.The Partnership records its investments in Master Funds at fair value. The Partnership may buy or write put and call options through listed exchanges and the over-the-counter market.The buyer of an option has the right to purchase (in the case of a call option) or sell (in the case of a put option) a specified quantity of a specific Futures Interest on the underlying assets at a specified price prior to or on a specified expiration date.The writer of an option is exposed to the risk of loss if the fair value of the Futures Interest on the underlying asset declines (in the case of a put option) or increases (in the case of a call option).The writer of an option can never profit by more than the premium paid by the buyer but can potentially lose an unlimited amount. - 11 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Premiums received/premiums paid from writing/purchasing options are recorded as liabilities/assets on the Statements of Financial Condition and are subsequently adjusted to fair values.The difference between the fair value of the option and the premiums received/premiums paid is treated as an unrealized gain or loss within the Statements of Income and Expenses. The fair value of exchange-traded contracts is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated. The Partnership’s contracts are accounted for on a trade-date basis and marked to market on a daily basis.The Partnership accounts for its derivative investments as described in Note 5, Derivatives and Hedging as required by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC” or the “Codification”).A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a)One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. - 12 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Generally, derivatives include futures, forwards, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The net unrealized gains (losses) on open contracts, reported as a component of “Trading Equity” on the Statements of Financial Condition, and their longest contract maturities were as follows: Net Unrealized Gains (Losses) on Open Contracts Longest Maturities Date Exchange-Traded Off-Exchange-Traded Total Exchange-Traded Off-Exchange-Traded $ $ $ Mar. 31, 2012 Jun. 2015 Jun. 2012 Dec. 31, 2011 Mar. 2015 Mar. 2012 In general, the risks associated with off-exchange-traded contracts are greater than those associated with exchange-traded contracts because of the greater risk of default by the counterparty to an off-exchange-traded contract.The Partnership has credit risk associated with counterparty nonperformance.As of the date of the financial statements, the credit risk associated with the instruments in which the Partnership trades is limited to the unrealized gain amounts reflected in the Partnership’s Statements of Financial Condition.The net unrealized gains (losses) on open contracts is further disclosed gross by type of contract and corresponding fair value level in Note 6, Fair Value Measurements and Disclosures. The Partnership also has credit risk because MS&Co., MSIP, and/or MSCG act as the futures commission merchants or the counterparties, with respect to most of the Partnership’s assets. Exchange-traded futures, - 13 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) exchange-traded forward, and exchange-traded futures-styled options contracts are fair valued on a daily basis, with variations in value settled on a daily basis. MS&Co. and MSIP, each acting as a commodity futures broker for the Partnership’s exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, are required, pursuant to regulations of the Commodity Futures Trading Commission (“CFTC”), to segregate from their own assets, and for the sole benefit of their commodity customers, total cashheld by them with respect to exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, including an amount equal to the net unrealized gains (losses) on all open exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, which funds, in the aggregate, totaled $208,191,916 and $229,719,742 at March 31, 2012, and December 31, 2011, respectively. With respect to the Partnership’s off-exchange-traded for ward currency contracts and forward currency options contracts, there are no daily settlements of variation in value, nor is there any requirement that an amount equal to the net unrealized gains (losses) on such contracts be segregated.However, the Partnership is required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Partnership accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. With respect to those off-exchange-traded forward currency contracts, the Partnership is at risk to the ability of MS&Co., the sole counterparty on all such contracts, to perform. With respect to those off-exchange-traded forward currency options contracts, the Partnership is at risk to the ability of MSCG, the sole counterparty on all such contracts, to perform.The Partnership has a netting - 14 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) agreement with each counterparty.The primary terms are based on industry standard master agreements.These agreements, which seek to reduce both the Partnership’s and the counterparties’ exposure on off-exchange-traded forward currency contracts, including options on such contracts, should materially decrease the Partnership’s credit risk in the event of MS&Co.’s or MSCG’s bankruptcy or insolvency. The General Partner monitors and attempts to control the Partnership’s risk exposure on a daily basis through financial, credit and risk management monitoring systems, and accordingly, believes that it has effective procedures for evaluating and limiting the credit and market risks to which the Partnership may be subject.These monitoring systems generally allow the General Partner to statistically analyze actual trading results with risk adjusted performance indicators and correlation statistics.In addition, online monitoring systems provide account analysis of futures, forwards and options positions by sector, margin requirements, gain and loss transactions and collateral positions. The futures, forwards and options traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off- - 15 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) exchange-traded forward currency contracts are settled on termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled upon an agreed-upon settlement date.However, the Partnership is required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Partnership’s accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. 5.Derivatives and Hedging The Partnership’s objective is to profit from speculative trading in Futures Interests.Therefore, the Trading Advisors for the Partnership will take speculative positions in Futures Interests where they feel the best profit opportunities exist for their trading strategy.As such, the average number of contracts outstanding in absolute quantities (the total of the open long and open short positions) has been presented as a part of the volume disclosure, as position direction is not an indicative factor in such volume disclosures. In regards to foreign currency forward trades, each notional quantity amount has been converted to an equivalent contract based upon an industry convention. The following tables summarize the valuation of the Partnership’s investments as of March 31, 2012 and December 31, 2011, respectively. - 16 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Effect of Trading Activities on the Statements of Financial Condition as of March 31, 2012: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the three months (absolute quantity) $ Commodity Equity 61,536 Foreign currency Interest rate Total Unrealized currency gain Total net unrealized gain on open contracts Average number of contracts outstanding for the three months (absolute quantity) Option Contracts at Fair Value $ Options purchased 7 Options written 7 The Effect of Trading Activities on the Statements of Financial Condition as of December 31, 2011: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain Average number of contracts outstanding for the year(absolute quantity) $ Commodity Equity 458,154 Foreign currency Interest rate Total Unrealized currency gain Total net unrealized gain on open contracts - 17 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Average number of contracts outstanding for the year (absolute quantity) Option Contracts at Fair Value $ Options purchased 7 Options written 7 The following tables summarize the net trading results of the Partnership for the quarters ended March 31, 2012 and 2011, respectively. The Effect of Trading Activities on the Statements of Income and Expenses for the Quarter Ended March 31, 2012, included in Total Trading Results: Type of Instrument $ Commodity Equity Foreign currency Interest rate Unrealized currency gain Total Line Items on the Statements of Income and Expenses for the Quarter Ended March 31, 2012: Trading Results $ Net realized Net change in unrealized Realized loss on Investment in Blackwater Master Fund Unrealized depreciation on Investment in Blackwater Master Fund Total Trading Results - 18 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Effect of Trading Activities on the Statements of Income and Expenses for the Quarter Ended March 31, 2011, included in Total Trading Results: Type of Instrument $ Commodity Equity Foreign currency Interest rate Unrealized currency loss Total Line Items on the Statements of Income and Expenses for the Quarter Ended March 31, 2011: Trading Results $ Net realized Net change in unrealized Total Trading Results 6.Fair Value Measurements and Disclosures Effective January 1, 2012, the Partnership adopted ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.”The amendments within this ASU change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements to eliminate unnecessary wording differences between U.S. GAAP and IFRS.However, some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements and other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This new guidance did not have a significant impact on the Partnership’s financial statements. - 19 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates, credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment. The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. - 20 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) March 31, 2012 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Investment in Blackwater Master Fund – 40,760,206 n/a 40,760,206 Futures 5,823,864 – n/a 5,823,864 Forwards – 318,430 n/a Options Purchased 1,958 – n/a 1,958 Total Assets 5,825,822 41,078,636 n/a 46,904,458 Liabilities Futures 5,019,256 – n/a 5,019,256 Forwards – 623,703 n/a Options Written 4,738 – n/a 4,738 Total Liabilities 5,023,994 623,703 n/a 5,647,697 Unrealized currency gain 2,944,800 *Net fair value 801,828 40,454,933 n/a 44,201,561 December 31, 2011 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Investment in Blackwater Master Fund – 43,800,324 n/a 43,800,324 Futures 8,141,255 – n/a 8,141,255 Forwards – 737,671 n/a Options Purchased 1,507 – n/a 1,507 Total Assets 8,142,762 44,537,995 n/a 52,680,757 Liabilities Futures 2,838,249 – n/a 2,838,249 Forwards – 168,277 n/a Options Written 3,460 – n/a 3,460 Total Liabilities 2,841,709 168,277 n/a Unrealized currency gain 2,893,771 *Net fair value 5,301,053 44,369,718 n/a 52,564,542 * This amount comprises the “Total net unrealized gain on open contracts”, “Investment in Blackwater Master Fund”,and “Options purchased” and “Options written” on the Statements of Financial Condition. - 21 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) During the period January 1, 2012 to March 31, 2012, there were no Level 3 assets and liabilities and there were no transfers of assets or liabilities between Level 1 and Level 2. Investment in Blackwater Master Fund On December 1, 2011, the Partnership invested a portion of its assets in Blackwater Master Fund, a limited partnership organized under the partnership laws of the State of Delaware.Blackwater Master Fund was formed to permit accounts managed now or in the future by Blackwater using the Global Program, a proprietary, systematic trading program, to invest together in one trading vehicle.The General Partner is also the general partner for Blackwater Master Fund.Individual and pooled accounts currently managed by Blackwater, including the Partnership, are permitted to be limited partners of Blackwater Master Fund.The General Partner and Blackwater believe that trading through this structure should promote efficiency and economy in the trading process. Summarized information reflecting the total assets, liabilities and capital of Blackwater Master Fund is shown in the following tables. March 31, 2012 Total Assets Total Liabilities Total Capital Blackwater Master Fund December31, 2011 Total Assets Total Liabilities Total Capital Blackwater Master Fund - 22 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Summarized information for the Partnership’s investment in, and the operations of, Blackwater Master Fund as of March 31, 2012 and December 31, 2011 is as follows: March 31, 2012 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Loss Investment Objective Redemption Permitted % $ $ Blackwater Master Fund Commodity Monthly Portfolio December 31, 2011 % of Partnership Net Assets Fair Value Partnership’s pro rata Net Income Investment Objective Redemption Permitted % $ $ Blackwater Master Fund Commodity Monthly Portfolio The Partnership’s investment into Blackwater Master Fund does not pay any management, incentive, or administrative fee.These fees are paid by the Partnership.The Partnership reimburses Blackwater Master Fund for all brokerage related fees borne by Blackwater Master Fund on behalf of the Partnership’s investment. At March 31, 2012, the Partnership owned approximately 49.3% of Blackwater Master Fund.At December 31, 2011, the Partnership owned approximately 52.8% of Blackwater Master Fund.It is the Partnership’s intention to continue to invest in Blackwater Master Fund.The performance of the Partnership is directly affected by the performance of Blackwater Master Fund. - 23 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The table below represents summarized Income Statement information for Blackwater Master Fund for the three months ended March 31, 2012, to meet the requirements of Regulation S-X rule 3-09, as follows: Investment Income Net Investment Loss Total Trading Results Net Loss $ Blackwater Master Fund 7.Other Pronouncements In December 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-11, “Disclosures about Offsetting Assets and Liabilities”, which creates a new disclosure requirement about the nature of an entity’s rights of setoff and the related arrangements associated with its financial instruments and derivative instruments. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of accounting principles generally accepted in the United States of America (“U.S. GAAP”) and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Partnership should also provide the disclosures retrospectively for all comparative periods presented. The Partnership is currently evaluating the impact that the pronouncement would have on the financial statements. - 24 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) In October 2011, the FASB issued a proposed ASU intended to improve and converge financial reporting by setting forth consistent criteria for determining whether an entity is an investment company.Under longstanding U.S. GAAP, investment companies carry all of their investments at fair value, even if they hold a controlling interest in another company.The primary changes being proposed by the FASB relate to which entities would be considered investment companies as well as certain disclosure and presentation requirements.In addition to the changes to the criteria for determining whether an entity is an investment company, the FASB also proposes that an investment company be required to consolidate another investment company if it holds a controlling financial interest in the entity.The Partnership will evaluate the impact that this proposed update would have on the financial statements once the pronouncement is issued. 8.Restricted and Unrestricted Cash As reflected on the Partnership’s Statements of Financial Condition, restricted cash equals the cash portion of assets on deposit to meet margin requirements plus the cash required to offset unrealized losses on foreign currency forwards and options contracts and offset unrealized losses on offset LME positions.All of these amounts are maintained separately.Cash that is not classified as restricted cash is therefore classified as unrestricted cash. 9.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as partners are - 25 - MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues or expenses for income tax purposes. The Partnership files U.S. federal and state tax returns. The guidance issued by the FASB on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken.The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of March 31, 2012 and December 31, 2011.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2008 through 2011 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination.10.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements. - 26 - Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of March 31, 2012, the percentage of assets allocated to each market sector was approximately as follows:Interest Rate 16.61%; Currency 27.16%; Equity 22.74%; and Commodity 33.49%. Liquidity.The Partnership deposits its assets with MSSB as non-clearing commodity broker and MS&Co. and MSIP as clearing commodity brokers in separate futures, forward and options trading accounts established for each Trading Advisor.Such assets are used as margin to engage in trading and may be used as margin solely for the Partnership’s trading. The assets are held in either non-interest bearing bank accounts or in securities and instruments permitted by the CFTC for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade in futures, forwards and options, it is expected that the Partnership will continue to own such liquid assets for margin purposes. The Partnership’s investment in futures, forwards and options may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Partnership from promptly liquidating its futures or options contracts and result in restrictions on redemptions. - 27 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Partnership from trading in potentially profitable markets or prevent the Partnership from promptly liquidating unfavorable positions in such markets, subjecting it to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. As of March 31, 2012, approximately 84.03% of the Partnership’s total investments are futures contracts which are exchange-traded while approximately 15.97% are forward contracts which are off-exchange traded. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions of units of limited partnership interest (“Unit(s)”) in the future will affect the amount of funds available for investments in futures, forwards and options in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Partnership’s capital resource arrangements at the present time. - 28 - Off-Balance Sheet Arrangements and Contractual Obligations.The Partnership does not have any off-balance sheet arrangements, nor does it have contractual obligations or commercial commitments to make future payments that would affect its liquidity or capital resources. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets. Aspect trades the allocated portion of the Partnership’s assets in accordance with its Diversified Program, a proprietary, systematic trading system.The Diversified Program is a proprietary, systematic global futures trading program.Its goal is the generation of significant long-term capital growth independent of stock and bond market returns.This program continuously monitors price movements in a wide range of global financial, currency and commodity markets, searching for profit opportunities over periods ranging from a few hours to several months. Aspect has designed the Diversified Program to have broad market diversification (subject to liquidity constraints).Aspect’s quantitative resources are sufficient to enable it to design and implement a broadly diversified portfolio with a significant allocation to numerous different markets. Aspect’s Diversified Program trades over 100 markets in the seven major sectors:currencies, energy, metals, stock indices, bonds, agricultural commodities and interest rates implementing momentum strategies.Aspect - 29 - is constantly examining new liquid and uncorrelated markets to incorporate in the program with the aim of improving its reward/risk ratio and capacity.Aspect has no market or sector preferences, believing that allowing for liquidity effects, equal profitability can be achieved in the long-term in all markets. The key factors in determining the asset allocation are correlation and liquidity.Correlations are analyzed at the sector, sub-sector, economic block and market levels to design a portfolio which is highly diversified. Blackwater trades its Global Program on behalf of the Partnership.Blackwater utilizes medium and long term, systematic technical models to trade global futures and foreign exchange markets.The models are designed to establish positions when market behavior exhibits a high probability of an emerging sustained move.Blackwater seeks to aggressively protect open equity after profit targets have been reached, limiting sharp reversals and drawdowns.It incorporates strict money management techniques based on individual market, sector and portfolio levels in order to reduce volatility. Campbell trades the allocated portion of the Partnership’s assets in accordance with its Financial, Metal Energy Large Portfolio, a proprietary, systematic trading program.Campbell’s trading models are designed to detect and exploit medium-term to long-term price changes, while also applying risk management and portfolio management principles. Campbell believes that utilizing multiple trading models provides an important level of diversification, and is most beneficial when multiple contracts of each market are traded.Every trading model may not trade every - 30 - market.It is possible that one trading model may signal a long position while another trading model signals a short position in the same market.It is Campbell’s intention to offset those signals to reduce unnecessary trading, but if the signals are not simultaneous, both trades will be taken and since it is unlikely that both positions would prove profitable, in retrospect, one or both trades will appear to have been unnecessary.It is Campbell’s policy to follow trades signaled by each trading model independently of the other models. The assets of the Partnership allocated to Chesapeake have been traded pursuant to its Diversified 2XL Program. The Diversified 2XL Program emphasizes a wide range of diversification with a global portfolio of futures interests contracts, options on futures contracts and commodities, spot and forward currency contracts, securities futures products, and swap and other derivative contracts, traded in U.S. and non-U.S. markets, including, but not limited to, agricultural products, precious and industrial metals, currencies, financial instruments, and stock, financial, and economic indices. Chesapeake will not trade securities futures products, cash commodities or swap contracts for the partnership without the general partner’s consent. Chesapeake may trade on U.S. and non-U.S. exchanges and markets. The decision to add or subtract markets from this program periodically shall be at the sole discretion of Chesapeake. JWH trades the JWH GlobalAnalytics program on behalf of the Partnership.Unlike other JWH programs, which invest in intermediate or long-term price movements, the JWH GlobalAnalytics program invests in both long- and short-term price movements.The program invests in a broad spectrum of worldwide financial and nonfinancial markets including interest rate, global stock index, currency, metals, energy and agricultural contracts.The JWH GlobalAnalytics program uses JWH’s five phase investment style which is a - 31 - combination of JWH’s two-phase style (a position is maintained, long or short, in a market at all times) and JWH’s three-phase style (positions are taken when trends are identified, but the Program may take a neutral stance or liquidate open positions in non-trending markets). Rotella trades the assets allocated to it by the Partnership pursuant to its Standard Leverage Program.The primary objective of Rotella’s Standard Leverage Program is to capitalize on intermediate to long-term price trends in global markets through the use of statistically-based trading strategies. Rotella’s investment approach is best defined as systematic tactical trading. The strategy employs an intermediate to long-term holding period where the average trade duration is more than ten trading days and less than forty trading days and portfolio turnover is expected to range from one-thousand to three-thousand round-turn contracts per year per million dollars invested. The strategy attempts to participate in intermediate to long-term market trends through the use of an array of sophisticated quantitative models. Winton trades the Partnership’s in accordance with its Diversified Program, a proprietary, systematic trading system.The Diversified Program trades approximately 95 futures and forward contracts on U.S. and non-U.S. exchanges and markets. Winton employs a fully systematic, computerized, technical, trend-following trading system developed by its principals.This system tracks the daily price movements from these markets around the world, and carries out certain computations to determine each day how long or short the portfolio should be in an attempt to maximize profit within a certain range of risk.If rising prices in a particular market are anticipated, a long - 32 - position will be established in that market; if prices in a particular market are expected to fall, a short position in that market will be established. The following chart sets forth the percentage and the amount of the Partnership’s net assets allocated to each Trading Advisor for the period ending March 31, 2012 and March 31, 2011, respectively, and the change during the applicable period. Trading Advisor Allocations as of March 31, 2012 (%) Allocations as of March 31, 2011 (%) Allocations as of March 31, Allocations as ofMarch 31, 2011 ($) Change during the period JWH 5.45% Campbell -79.47% Chesapeake -49.10% Winton -29.36% Aspect -12.67% Rotella -38.33% Blackwater – – – The following presents a summary of the Partnership’s operations for the quarters ended March 31, 2012 and 2011, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. The Partnership’s results of operations set forth in the financial statements on pages 2 through 26 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that - 33 - affect the amounts reported in these financial statements, including the following: the contracts the Partnership trades are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and market value is recorded on the Statements of Income and Expenses as “Net change in unrealized” trading profit (loss) and “Unrealized depreciation on Investment in Blackwater Master Fund” for open (unrealized) contracts, and recorded as “Net realized” trading profit (loss) and “Realized loss on Investment in Blackwater Maser Fund” when open positions are closed out.The sum of these amounts constitutes the Partnership’s trading results.The market value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.) the close of the business day.Interest income, as well as management fees, incentive fees, and brokerage fees of the Partnership are recorded on an accrual basis. Ceres believes that, based on the nature of the operations of the Partnership, no assumptions relating to the application of critical accounting policies other than those presently used could reasonably affect reported amounts. For the Quarter Ended March 31, 2012 The Partnership recorded total trading results including interest income totaling $(8,710,673) and expenses totaling $4,952,447, resulting in a net loss of $13,663,120 for the quarter ended March 31, 2012.The Partnership’s net asset value per Unit decreased from $19.65 at December 31, 2011 to $18.63 at March 31, 2012. - 34 - The most significant losses during the quarter were incurred within the currency sector. During January, losses were incurred from short positions in the euro and British pound versus the U.S. dollar as the value of the U.S. dollar weakened following the U.S. Federal Reserve’s suggestion they will keep short-term interest rates low through 2014. During February, losses were incurred from long positions in the Japanese yen versus the U.S. dollar as the value of the Japanese yen fell against the U.S. dollar after the Bank of Japan said it would increase the size of its asset-purchase fund. During March, further losses were recorded from long positions in the Australian and New Zealand dollars versus the U.S. dollar as concern over earnings in China reduced demand for the higher-yielding currencies. Within the global interest rate sector, losses were incurred in February and March from long positions in U.S., European, and Pacific Rim fixed-income futures. During February, prices fell amid optimism that Greece would receive a second bailout, thereby diminishing demand for the relative “safety” of government bonds. Meanwhile, prices fell further during March after the U.S. Federal Reserve upwardly revised its U.S. economic outlook. Within the metals sector, losses were incurred primarily in January from short futures positions in silver, aluminum, and zinc as prices advanced on speculation metals demand will be supported by economic expansion in the U.S. and an easing credit policy in China. Within the agricultural sector, losses were incurred in January and February. During January, losses were incurred from short positions in cocoa futures as prices advanced on speculation that supplies will ebb in the Ivory Coast, the world’s top producer of cocoa. During February, losses were recorded from short positions in soybean futures as prices advanced on speculation that reduced production in South America because of hot, dry weather will result in increased demand for supplies from the U.S. - 35 - A portion of the Partnership’s losses for the quarter was offset by gains achieved within the energy sector, primarily in February, from long futures positions in crude oil and its related products as prices rose after Iran denied nuclear inspectors access to a military base, adding to concern that global oil supplies may be disrupted. Additional gains were recorded in this sector from short positions in natural gas futures as prices declined throughout the majority of the quarter. Within the global stock index sector, gains were achieved primarily during February from long positions in U.S., Pacific Rim, and European equity index futures as prices rose amid positive economic news, including a better-than-expected U.S. employment report and an expansion in manufacturing in China, Europe, and the U.S. For the Quarter Ended March 31, 2011 The Partnership recorded total trading results including interest income totaling $4,174,239 and expenses totaling $6,984,648, resulting in a net loss of $2,810,409 for the quarter ended March 31, 2011.The Partnership’s net asset value per Unit decreased from $21.33 at December 31, 2010 to $21.15 at March 31, 2011. The most significant trading losses were incurred within the global interest rate markets primarily during February, from short positions in U.S. fixed-income futures as prices increased amid concern over unrest in the Middle East, which spurred demand for the relative “safety” of government debt. Within the global stock index markets, losses were incurred primarily during March from long positions in European, U.S., and Pacific Rim equity index futures as prices reversed lower amid concern that heightened tensions in the Middle East, as well as the natural disaster and subsequent nuclear crisis in Japan, may threaten the global economic recovery. Within the currency markets, losses were incurred primarily during January from long - 36 - positions in the Japanese yen, Australian dollar, and South African rand versus the U.S. dollar as the value of these currencies declined against the U.S. dollar following the release of minutes from the U.S. Federal Reserve meeting that showed optimism for the U.S. economy. A portion of the Partnership’s losses for the quarter was offset by gains achieved within the energy markets, primarily during February, from long positions in gas oil, RBOB (unleaded) gas, brent crude, and heating oil as prices rose after protests in Egypt turned violent, prompting fear of contagion to other Middle Eastern and North African nations and causing concern that crude oil supplies may be disrupted. Within the agricultural markets, gains were achieved primarily during January from long positions in cotton futures as prices advanced higher on signs that global output may fail to keep pace with rising demand in China, the world’s biggest buyer of the fiber. Within the metals markets, gains were achieved primarily during February from long positions in silver and gold as silver prices extended a rally to a 30-year high and gold prices approached an all-time high amid mounting unrest in the Middle East, which spurred “safe haven” demand for precious metals. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction The Partnership is a commodity pool engaged primarily in the speculative trading of futures, forwards and options.The market-sensitive instruments held by the Partnership are acquired for speculative trading purposes only and, as a result, all or substantially all of the Partnership’s assets are at risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is inherent to the primary business activity of the Partnership. - 37 - The futures, forwards and options on such contracts traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled upon an agreed upon settlement date.However, the Partnership is required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Partnership accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. The Partnership’s total market risk may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Partnership’s open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Partnership is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Partnership typically to be many times the total capitalization of the Partnership. - 38 - The Partnership’s past performance is no guarantee of its future results.Any attempt to numerically quantify the Partnership’s market risk is limited by the uncertainty of its speculative trading.The Partnership’s speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Partnership’s experience to date as discussed under the “Partnership’s Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed. Limited partners will not be liable for losses exceeding the current net asset value of their investment. Quantifying the Partnership’s Trading Value at Risk The following quantitative disclosures regarding the Partnership’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Partnership accounts for open positions on the basis of fair value accounting principles.Any loss in the market value of the Partnership’s open positions is directly reflected in the Partnership’s earnings and cash flow. The Partnership’s risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. - 39 - VaR is a measure of the maximum amount which the Partnership could reasonably be expected to lose in a given market sector.However, the inherent uncertainty of the Partnership’s speculative trading and the recurrence in the markets traded by the Partnership of market movements far exceeding expectations could result in actual trading or non-trading losses far beyond the indicated VaR of the Partnership’s experience to date (i.e., “risk of ruin”).In light of the foregoing as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification in this section should not be considered to constitute any assurance or representation that the Partnership’s losses in any market sector will be limited to VaR or by the Partnership’s attempts to manage its market risk. Exchange maintenance margin requirements have been used by the Partnership as the measure of its VaR.Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95% - 99% of any one-day interval.Maintenance margin has been used rather than the more generally available initial margin, because initial margin includes a credit risk component, which is not relevant to VaR. The Partnership’s Value at Risk in Different Market Sectors The following tables indicate the trading VaR associated with the Partnership’s open positions by market category as of March 31, 2012 and the highest, lowest and average values during the quarter ended March 31, 2012.All open position trading risk exposures of the Partnership have been included in calculating the figures set forth below.There has been no material change in the trading VaR information previously disclosed in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011.As of March 31, 2012, the Partnership’s total capitalization was approximately $242 million. - 40 - Primary Market % of Total Risk Category VaR Capitalization Currency 4.12% Interest Rate 2.52% Equity 3.45% Commodity 5.08% Total 15.17% Three Months Ended March 31, 2012 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity * Average month-end VaR The following tables indicate the trading VaR associated with the Partnership’s open positions by market category as of December 31, 2011 and the highest, lowest and average values during the twelve months ended December 31, 2011.All open position trading risk exposure of the Partnership have been included in calculating the figures set forth below.As of December 31, 2011 the Partnership’s total capitalization was approximately $268 million. - 41 - Primary Market % of Risk Category VaR Total Capitalization Currency 3.46% Interest Rate 3.62% Equity 1.24% Commodity 4.34% Total $33,921,246 12.66% Twelve Months Ended December 31, 2011 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate Equity Commodity *Average of month-end VaR. Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets. However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; - 42 - · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to current trading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. Non-Trading Risk The Partnership has non-trading market risk on its foreign cash balances not needed for margin.These balances and any market risk they may represent are immaterial. The Partnership also maintains a substantial portion of its available assets in unrestricted cash at MSSB; as of March 31, 2012, such amount was equal to approximately 74% of the Partnership’s net asset value.A decline in short-term interest rates would result in a decline in the Partnership’s cash management income. This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Partnership’s market-sensitive instruments, in relation to the Partnership’s net assets. - 43 - Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures - except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its primary market risk exposures - constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership.Investors must be prepared to lose all or substantially all of their investment in the Partnership. Qualitative Disclosures Regarding Means of Managing Risk Exposure The Partnership and the Trading Advisors, separately, attempt to manage the risk of the Partnership’s open positions in essentially the same manner in all market categories traded. Ceres attempts to manage market exposure by diversifying the Partnership’s assets among different market sectors and trading approaches through the selection of the commodity trading advisors and by daily monitoring of their performance.In addition, the Trading Advisors establish diversification guidelines, often set in terms of the maximum margin to be committed to positions in any one market sector or market-sensitive instrument. - 44 - Ceres monitors and controls the risk of the Partnership’s non-trading instrument, cash. Cash is the only Partnership investment directed by Ceres, rather than the Trading Advisors. Item 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, at the time this quarterly report was filed, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of March 31, 2012.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act are recorded, processed and summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at March 31, 2012. Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. - 45 - Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 46 - PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS There were no additional information to supplement or amend the discussion set forth under Part I, Item 3, “Legal Proceedings” in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K for the fiscal year ended December 31, 2011. Item 4.MINE SAFETY DISCLOSURES Not applicable. Item 6. EXHIBITS Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 47 - 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Document 101.PRE* XBRL Taxonomy Extension Presentation Document 101.DEF* XBRL Taxonomy Extension Definition Document Notes to Exhibits List * Submitted electronically herewith. Pursuant to applicable securities laws and regulations, the Partnershipis deemed to have complied with the reporting obligation relating to the submission of interactive data filesin Exhibit 101 to this report and is not subject to liability under any anti-fraud provisions of the federal securities laws aslong as the Partnership has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fails to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, theseinteractive data filesaredeemed not filed and otherwise arenot subject to liability. - 48 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Morgan Stanley Smith Barney Spectrum Technical L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) May 14, 2012 By: /s/Brian Centner Brian Centner Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 49 -
